United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-50357
                          Conference Calendar



ERIC MICHAEL WHITFIELD,

                                      Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; THOMAS A. DAVIS,
Director, Texas Department of Public Safety Laboratory; DAVID
MCEATHRON, Assistant Director, Texas Department of Public
Safety Laboratory; TROY SCARBOROUGH, Administrator Associate;
TOM GREFF, Nurse Manager; ROGER D. POWELEK, Warden; LINDA
BASALDUA-CONO, Licensed Vocational Nurse; SHANE E. PIPER,
Licensed Vocational Nurse; SAMUEL SAMORA, Captain,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:04-CV-740
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Eric Michael Whitfield, Texas prisoner # 1134493, seeks

leave to proceed in forma pauperis (IFP) following the district

court’s certification pursuant to 28 U.S.C. § 1915(a)(3) that his

appeal is not taken in good faith.    Whitfield commenced this

civil rights action alleging that his Fourth Amendment rights

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50357
                                  -2-

were violated when blood samples were taken from him on two

occasions for the purpose of obtaining DNA information.

Whitfield asserted that he was threatened with the use of force

and with receiving a disciplinary violation if he did not submit

to the blood tests.    The district court granted the defendants’

motion to dismiss the action, holding that Whitfield had failed

to state a claim.

     Liberally construing Whitfield’s IFP application, as we

must, he contends only that the district court erred in its

certification decision because he stated a constitutional claim

based on his having been threatened and coerced into providing

DNA samples.    The collection of DNA samples from prisoners under

DNA collection programs is reasonable under the Fourth Amendment.

See Groceman v. United States Dep’t of Justice, 354 F.3d 411, 413

(5th Cir. 2004); Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir.

2003).   Allegations of verbal threats relating to obtaining the

samples do not state a cognizable constitutional claim.      See

Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993).

Accordingly, Whitfield’s appeal is without arguable merit and is

frivolous.     See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   Therefore, his motion for leave to

proceed IFP is denied, and his appeal is dismissed.

     The district court’s dismissal of Whitfield’s action and our

dismissal of his appeal count as two strikes for purposes of

28 U.S.C. § 1915(g).    Whitfield is warned that should he
                          No. 05-50357
                               -3-

accumulate three strikes for purposes of 28 U.S.C. § 1915(g) he

will be unable to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.